DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on February 28, 2022, claim 1 has been amended.  Therefore, claims 1-10 are currently pending for examination.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites "to one vehicle is at least one of moving and waiting on the cross street" which appears to be a typographical error of “to one vehicle that is at least one of moving and waiting on the cross street”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejections to Claims 1-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous office action are withdrawn because Applicants’ arguments (page  5 first and second paragraphs) filed on 02/28/2022 are persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent No. 11,164,453 (reference application) respectively in view of Lee et al. (Lee: US 2010/0321210A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because they both are claiming the same subject matter of at least one traffic signal controller executing the program to control the traffic light to prevent a traffic bottleneck of a plurality of vehicles on a heavy traffic street with respect to a cross street even though claim 1 of current application is broader than the claim 1 of reference application.
Claim 1 of U.S. Patent No. 11,164,453 does not explicitly disclose that determining the automated responses such that the at least one traffic management device determines the automated responses in response to ten vehicles moving on the heavy traffic street compared to one vehicle is at least one of moving and waiting on the cross street.
However, the preceding limitation is known in the art of controlling traffic signals. Lee teaches a system that counts the number of the cars, obtains the status of the traffic lights according to the number of the cars, and manages status of the traffic lights correspondingly (abstract) and further teaches determining the automated responses such that the at least one traffic management device determines the automated responses in response to ten vehicles para [0017] The controlling module 126 receives the number of cars to each direction of the intersection 3, and obtains the status of the traffic lights 18 according to the relationship storing module 125. The controlling module 126 further manages status of the traffic lights 18 correspondingly. And para [0016]: upon the condition that the number of cars to the south plus to the north is ten and the number of cars to the east plus to the west is five, status of the traffic lights 18 is that the traffic lights 18a and 18b are green for 120 seconds, and the traffic lights 18c and 18d are green for 100 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee as a known implementation in the base process of managing traffic control light with the predictable result of helping the traffic flow control effectively.
Reference application claim 1 corresponds to instant claim 1, 
reference application claim 1 corresponds to instant claim 2, 
reference application claim 1 corresponds to instant claim 3, 
reference application claim 1 corresponds to instant claim 4, 
reference application claim 1 corresponds to instant claims 5 and 6, 
reference application claim 10 corresponds to instant claim 7, 
reference application claim 11 corresponds to instant claim 8, 
reference application claim 11 corresponds to instant claim 9, and
reference application claim 11 corresponds to instant claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Malkes et al. (Malkes: US 2019/0051160 A1) in view of Lee et al. (Lee: US 20100321210 A1).
Regarding claim 1, Malkes teaches a traffic signal control system (Fig. 1) having a program running thereon to monitor and control operations of a traffic light at a road intersection (para 32 and para 36), the traffic signal control system comprising: 
at least one traffic signal controller (Fig. 1 and para 32, traffic controller 102 and para 35, traffic controller 102 has different signals) executing the program to control the traffic light (para 38, the traffic controller 102 to enable adaptive control of traffic conditions at the example intersection 101) to prevent a traffic bottleneck of a plurality of vehicles on a heavy traffic street with respect to a cross street (para 65-68, the duration of green is increased to counter 600% increase in number of vehicles i.e. preventing the bottleneck on a heavy traffic street); and 
para  65, the traffic controller 102 can now confirm that the traffic pattern detected at step 406 (e.g., 600% increase in number of vehicles (rate of traffic)) at the intersection 101 is correlated with the corresponding 6 PM timestamp and 67, the traffic controller 102 may increase the duration of green for the traffic light 117 by 50% (for particular zone(s) associated with the detected traffic pattern) while reducing the duration of red light by 50% and para 68, the proportions with which durations of different lights (green, red and yellow) are modified at steps 416 may be directly based on the rate of increase in traffic (1 to 1 ratio)).
Malkes does not explicitly disclose that determining the automated responses such that the at least one traffic management device determines the automated responses in response to ten vehicles moving on the heavy traffic street compared to one vehicle is at least one of moving and waiting on the cross street.
However, the preceding limitation is known in the art of controlling traffic signals. Lee teaches a system that counts the number of the cars, obtains the status of the traffic lights according to the number of the cars, and manages status of the traffic lights correspondingly (abstract) and further teaches determining the automated responses such that the at least one traffic management device determines the automated responses in response to ten vehicles moving on the heavy traffic street compared to one vehicle is at least one of moving and waiting on the cross street (para [0017] The controlling module 126 receives the number of cars to each direction of the intersection 3, and obtains the status of the traffic lights 18 according to the relationship storing module 125. The controlling module 126 further manages status of the traffic lights 18 correspondingly. And para [0016]: upon the condition that the number of cars to the south plus to the north is ten and the number of cars to the east plus to the west is five, status of the traffic lights 18 is that the traffic lights 18a and 18b are green for 120 seconds, and the traffic lights 18c and 18d are green for 100 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee as a known implementation in the base process of managing traffic control light with the predictable result of helping the traffic flow control effectively.

Regarding claim 2, the combination of Malkes and Lee teaches the traffic signal control system of claim 1, wherein the at least one traffic management device sends a command to the at least one traffic signal controller to increase a duration of time the heavy traffic street moves through the road intersection (Malkes; para  65, the traffic controller 102 can now confirm that the traffic pattern detected at step 406 (e.g., 600% increase in number of vehicles (rate of traffic)) at the intersection 101 is correlated with the corresponding 6 PM timestamp and para 67, the traffic controller 102 may increase the duration of green for the traffic light 117 by 50% (for particular zone(s) associated with the detected traffic pattern) while reducing the duration of red light by 50%).

Regarding claim 5, the combination of Malkes and Lee teaches the traffic signal control system of claim 1, wherein the at least one traffic signal controller changes the traffic light in response to the flow of traffic on the heavy traffic street decreasing (Malkes: para 68, the proportions with which durations of different lights (green, red and yellow) are modified at steps 416 may be directly based on the rate of increase in traffic (1 to 1 ratio)).

Regarding claim 6, the combination of Malkes and Lee teaches the traffic signal control system of claim 1, wherein the at least one traffic signal controller changes the traffic light in absence of the traffic bottleneck (Malkes: para 68, the proportions with which durations of different lights (green, red and yellow) are modified at steps 416 may be directly based on the rate of increase in traffic (1 to 1 ratio)).

Regarding claim 7, the combination of Malkes and Lee teaches the traffic signal control system of claim 1, wherein the at least one traffic signal controller determines a count of a number of the plurality of vehicles moving through the road intersection (Malkes: para 51, the traffic controller 102 tracks every vehicle that enters and exits the intersection 101 as well as the number of vehicles in a given detection zone (e.g., detection zone 1A 308).).

Regarding claim 8, the combination of Malkes and Lee teaches the traffic signal control system of claim 7, wherein the at least one traffic signal controller communicates to another at least one traffic signal controller to adjust the setting of another traffic light in response to the count of the number of the plurality of vehicles (Malkes: Fig. 1, 116 and para 74, several intersections (e.g., intersections 116) of FIG. 1 that are in the same corridor or in vicinity of one another may coordinate among themselves in detecting patterns and ultimately perform adaptive traffic control and para 75, the respective traffic controller may also monitor how the change in the traffic control program affects traffic (e.g., by receiving live traffic data from sensors at other nearby intersections) at other nearby intersections and may perform further adaptive control to adjust for any effect observed (adverse or not) at the other nearby intersections due to the modified traffic control program.).

Regarding claim 9, the combination of Malkes and Lee teaches the traffic signal control system of claim 1, wherein the at least one traffic signal controller communicates to another at least one traffic signal controller to facilitate continuous movement of the plurality of vehicles on the heavy traffic street (Malkes: Fig. 1, 116 and para 74, several intersections (e.g., intersections 116) of FIG. 1 that are in the same corridor or in vicinity of one another may coordinate among themselves in detecting patterns and ultimately perform adaptive traffic control and para 75, the respective traffic controller may also monitor how the change in the traffic control program affects traffic (e.g., by receiving live traffic data from sensors at other nearby intersections) at other nearby intersections and may perform further adaptive control to adjust for any effect observed (adverse or not) at the other nearby intersections due to the modified traffic control program.).

Regarding claim 10, the combination of Malkes and Lee teaches the traffic signal control system of claim 9, wherein the another at least one traffic signal controller performs at least one of adjusting a red light to a green light and keeping the green light for a predetermined period of time (Malkes: Fig. 1, 116 and para 74, several intersections (e.g., intersections 116) of FIG. 1 that are in the same corridor or in vicinity of one another may coordinate among themselves in detecting patterns and ultimately perform adaptive traffic control and para 75, the respective traffic controller may also monitor how the change in the traffic control program affects traffic (e.g., by receiving live traffic data from sensors at other nearby intersections) at other nearby intersections and may perform further adaptive control to adjust for any effect observed (adverse or not) at the other nearby intersections due to the modified traffic control program. And para 65 and 67, the traffic controller 102 may increase the duration of green for the traffic light 117 by 50% (for particular zone(s) associated with the detected traffic pattern) while reducing the duration of red light by 50%).).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Malkes in view of Lee and further in view of Tischer (US 2007/0273552).
Regarding claims 3 and 4, Malkes teaches the traffic signal control system of claim 1, but does not explicitly disclose wherein the at least one traffic signal controller calculates a hold time for the cross street based on a predetermined hold time in response to at least one other vehicle approaching or waiting at the road intersection on the cross street; or wherein the at least one traffic signal controller changes the traffic light in response to the hold time exceeding the predetermined hold time.
However, the preceding limitation is known in the art of controlling traffic lights.  Tischer teaches controlling traffic by sensing a current state of traffic (abstract) and further teaches adjusting such that the at least one traffic signal controller calculates a hold time for a cross street based on a predetermined hold time in response to at least one other vehicle approaching the cross street and wherein the at least one traffic signal controller changes the traffic light in response to the hold time exceeding the predetermined hold time (para 51, the green light for west bound traffic may be left on for as long as possible, such as until another vehicle approaches from the north or sound and waits a maximum allowable amount of time, e.g., 4 minutes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tischer in order to optimize traffic flow (Tischer: para 8).

Response to Arguments
Applicant's arguments filed on 02/28/2022 have been fully considered.
Applicant’s arguments regarding  112 rejections on page 5 are persuasive.
Applicant’s arguments regarding the double patenting rejections and prior art rejections on pages 6-9 are moot in view of new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687